Exhibit 10.1

AIRCASTLE LIMITED

2014 OMNIBUS INCENTIVE PLAN

 

Section 1. Purpose of Plan.

The name of the Plan is the Aircastle Limited 2014 Omnibus Incentive Plan (the
“Plan”). The purposes of the Plan are to provide an additional incentive to
selected officers, employees, non-employee directors, independent contractors,
and consultants of the Company or its Affiliates (as hereinafter defined) whose
contributions are essential to the growth and success of the business of the
Company and its Affiliates, in order to strengthen the commitment of such
persons to the Company and its Affiliates, motivate such persons to faithfully
and diligently perform their responsibilities and attract and retain competent
and dedicated persons whose efforts will result in the long-term growth and
profitability of the Company and its Affiliates. To accomplish such purposes,
the Plan provides that the Company may grant Options, Share Appreciation Rights,
Restricted Shares, Restricted Share Units, Share Bonuses, Other Share-Based
Awards, Cash Awards or any combination of the foregoing.

 

Section 2. Definitions.

For purposes of the Plan, the following terms shall be defined as set forth
below:

“Administrator” means the Board, or, if and to the extent the Board does not
administer the Plan, the Committee in accordance with Section 3 hereof.

“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Person specified.

“Award” means any Option, Share Appreciation Right, Restricted Shares,
Restricted Share Unit, Share Bonus, Other Share-Based Award or Cash Award
granted under the Plan.

“Award Agreement” means any written agreement, contract or other instrument or
document evidencing an Award.

“Base Price” has the meaning set forth in Section 8(b) hereof.

“Beneficial Owner” (or any variant thereof) has the meaning defined in Rule
13d-3 under the Exchange Act.

“Board” means the Board of Directors of the Company.

“Cash Award” means an Award granted pursuant to Section 12 hereof.

“Cause” has the meaning assigned to such term in the Award Agreement or in any
individual employment or severance agreement with the Participant or, if any
such agreement does not define “Cause,” Cause means (i) the commission of fraud
or dishonesty by the Participant in the course of the Participant’s employment;
(ii) the indictment of, or conviction of or entering of a plea of nolo
contendere by, the Participant for a crime constituting a felony or in respect
of any fraud or dishonesty; (iii) the commission of an act by the Participant
which would make the Participant or the Company (including any of its
Subsidiaries or Affiliates) subject to being enjoined, suspended, barred or
otherwise disciplined for violation of federal or state securities laws, rules
or regulations, including a statutory disqualification or any other misconduct
by the Participant which is materially injurious to the Company (including any
of its Subsidiaries or Affiliates); (iv) gross negligence or willful misconduct
in connection with the Participant’s performance of his or her duties in
connection with the Participant’s employment by the Company (including any of
its Subsidiaries or Affiliates) or the Participant’s failure to comply with any
of the restrictive covenants to which the Participant is subject; (v) the
Participant’s willful failure to comply with any policies or procedures of the
Company as in effect from time to time provided that the Participant shall have
been delivered a copy of such policies or procedures or such policies or
procedures shall have been posted on a Company intranet or website; or (vi) the
Participant’s failure to perform the material duties in connection with the
Participant’s position, unless the Participant remedies the failure referenced
in this clause (vi) no later than ten (10) days following delivery to the
Participant of a written notice from the Company (including any of its
Subsidiaries or Affiliates) describing such failure in reasonable detail
(provided that the Participant shall not be given more than one opportunity in
the aggregate to remedy failures described in this clause (vi)).



--------------------------------------------------------------------------------

“Change in Capitalization” means any (1) merger, amalgamation, consolidation,
reclassification, recapitalization, spin-off, spin-out, repurchase or other
reorganization or corporate transaction or event, (2) special or extraordinary
dividend or other extraordinary distribution (whether in the form of cash,
Common Shares, or other property), share split, reverse share split, subdivision
or consolidation, (3) combination or exchange of shares, or (4) other change in
corporate structure, which, in any such case, the Committee determines, in its
sole discretion, affects the Common Shares such that an adjustment pursuant to
Section 5 hereof is appropriate.

“Change in Control” means an event set forth in any one of the following
paragraphs shall have occurred:

(1) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person or any securities acquired directly from the Company or any
Affiliate thereof) representing 50% or more of the combined voting power of the
Company’s then outstanding securities, excluding any Person who becomes such a
Beneficial Owner in connection with a transaction described in clause (I) of
paragraph (3) below; or

(2) the following individuals cease for any reason to constitute a majority of
the number of directors then serving on the Board: individuals who, on the date
hereof, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including, but not limited to, a consent solicitation,
relating to the election of directors of the Company) whose appointment or
election by the Board or nomination for election by the Company’s shareholders
was approved or recommended by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors on the date hereof or
whose appointment, election or nomination for election was previously so
approved or recommended (“Incumbent Directors”); or

(3) there is consummated a merger or amalgamation or consolidation of the
Company or any direct or indirect Subsidiary with any other corporation or other
entity, other than (I) a merger or amalgamation or consolidation which results
in (A) the voting securities of the Company outstanding immediately prior to
such merger or amalgamation or consolidation continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof), in combination with the ownership of
any trustee or other fiduciary holding securities under an employee benefit plan
of the Company or any Subsidiary, more than 50% of the combined voting power of
the securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or amalgamation or consolidation and
(B) the Incumbent Directors continuing immediately thereafter to represent at
least a majority of the board of directors of the Company, the entity surviving
such merger or amalgamation or consolidation or, if the Company or the entity
surviving such merger or amalgamation or consolidation is then a Subsidiary, the
ultimate parent thereof, or (II) a merger or amalgamation or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company (not including in the securities Beneficially Owned
by such Person any securities acquired directly from the Company or its
Affiliates) representing 50% or more of the combined voting power of the
Company’s then outstanding securities; or

(4) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than (A) a sale or disposition by the Company of all or substantially all
of the Company’s assets to an entity, at least fifty percent (50%) of the
combined voting power of the voting securities of which are owned by
shareholders of the Company following the completion of such transaction in
substantially the same proportions as their ownership of the Company immediately
prior to such sale or (B) a sale or disposition of all or substantially all of
the Company’s assets immediately following which the individuals who comprise
the Board immediately prior thereto constitute at least a majority of the board
of directors of the entity to which such assets are sold or disposed or, if such
entity is a subsidiary, the ultimate parent thereof.

Notwithstanding the foregoing, (i) a Change in Control shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the holders of Common Shares
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Company immediately following such
transaction or series of transactions and (ii) for each Award that constitutes
deferred compensation under Section 409A of the Code, and to the extent required
to avoid accelerated taxation and/or tax penalties under Section 409A of the
Code, a Change in Control shall be deemed to have occurred under the Plan with
respect to such Award only if a change in the ownership or effective control of
the Company or a change in ownership of a substantial portion of the assets of
the Company shall also be deemed to have occurred under Section 409A of the
Code.



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor thereto.

“Committee” means any committee or subcommittee the Board may appoint to
administer the Plan. Subject to the discretion of the Board, the Committee shall
be composed entirely of individuals who meet the qualifications of (i) an
“outside director” within the meaning of Section 162(m) of the Code (but only to
the extent necessary and desirable to maintain qualification of Awards as
“performance-based compensation” under Section 162(m) of the Code), (ii) a
“non-employee director” within the meaning of Rule 16b-3 and (iii) any other
qualifications required by the applicable stock exchange on which the Common
Shares are traded. If at any time or to any extent the Board shall not
administer the Plan, then the functions of the Administrator specified in the
Plan shall be exercised by the Committee. Except as otherwise provided in the
Company’s memorandum of association or bye-laws, as amended from time to time,
any action of the Committee with respect to the administration of the Plan shall
be taken by a majority vote at a meeting at which a quorum is duly constituted
or unanimous written consent of the Committee’s members.

“Common Shares” means the common shares, par value U.S. $0.01 per share, of the
Company.

“Company” means Aircastle Limited, a Bermuda exempted company (or any successor
company, except as the term “Company” is used in the definition of “Change in
Control” above).

“Covered Employee” has the meaning ascribed to the term “covered employee” set
forth in Section 162(m) of the Code.

“Disability” has the meaning assigned to such term in the Award Agreement or in
any individual employment or severance agreement with the Participant or, if any
such agreement does not define “Disability,” Disability means, with respect to
any Participant, that such Participant (i) as determined by the Administrator in
its sole discretion, is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, or (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Company or an Affiliate thereof.

“Effective Date” has the meaning set forth in Section 20 hereof.

“Eligible Recipient” means an officer, employee, non-employee director,
independent contractor or consultant of the Company or any Affiliate of the
Company who has been selected as an eligible participant by the Administrator;
provided, however, to the extent required to avoid accelerated taxation and/or
tax penalties under Section 409A of the Code, an Eligible Recipient of an Option
or a Share Appreciation Right means an employee, non-employee director,
independent contractor or consultant of the Company or any Affiliate of the
Company with respect to whom the Company is an “eligible issuer of service
recipient stock” within the meaning of Section 409A of the Code.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Exercise Price” means, with respect to any Option, the per share price at which
a holder of such Option may purchase Common Shares issuable upon the exercise of
such Option.

“Fair Market Value” of a Common Share or another security as of a particular
date shall mean the fair market value as determined by the Administrator in its
sole discretion; provided, however, (i) if the Common Share or other security is
admitted to trading on a national securities exchange, the fair market value on
any date shall be the closing sale price reported on the last preceding date on
which there was a sale of such share on such exchange, or (ii) if the Common
Share or other security is then traded in an over-the-counter market, the fair
market value on any date shall be the average of the closing bid and asked
prices for such share in such over-the-counter market for the last preceding
date on which there was a sale of such share in such market.

“Free Standing Right” has the meaning set forth in Section 8(a) hereof.

“Good Reason” has the meaning set forth in any individual employment or
severance agreement with the Participant, provided that if any such agreement
does not define “Good Reason,” Good Reason and any provision of this Plan that
refers to Good Reason shall not be applicable to such Participant.



--------------------------------------------------------------------------------

“Option” means an option to purchase Common Shares granted pursuant to Section 7
hereof.

“Other Share-Based Award” means an Award granted pursuant to Section 10 hereof.

“Participant” means any Eligible Recipient selected by the Administrator,
pursuant to the Administrator’s authority provided for in Section 3 below, to
receive grants of Awards, and, upon his or her death, his or her successors,
heirs, executors and administrators, as the case may be.

“Performance Goals” means performance goals based on one or more of the
following criteria: (i) earnings, including one or more of operating income, net
operating income, earnings before or after taxes, earnings before or after
interest, depreciation, amortization, adjusted EBITDA, economic earnings, or
extraordinary or special items or book value per share (which may exclude
nonrecurring items); (ii) pre-tax income or after-tax income; (iii) earnings per
share (basic or diluted); (iv) operating profit; (v) revenue, revenue growth or
rate of revenue growth; (vi) return on assets (gross or net), return on
investment, return on capital, or return on equity; (vii) returns on sales or
revenues; (viii) operating expenses; (ix) share price appreciation; (x) cash
flow, cash flow per share, free cash flow, cash flow return on investment
(discounted or otherwise), net cash provided by operations, or cash flow in
excess of cost of capital; (xi) implementation or completion of critical
projects or processes; (xii) economic value created; (xiii) cumulative earnings
per share growth; (xiv) operating margin or profit margin; (xv) share price or
total shareholder return; (xvi) cost targets, reductions and savings,
productivity and efficiencies; (xvii) strategic business criteria, consisting of
one or more objectives based on meeting specified market penetration, geographic
business expansion, customer satisfaction, employee satisfaction, human
resources management, supervision of litigation, information technology, and
goals relating to acquisitions, divestitures, joint ventures and similar
transactions, and budget comparisons; (xviii) personal professional objectives,
including any of the foregoing performance goals, the implementation of policies
and plans, the negotiation of transactions, the development of long term
business goals, formation of joint ventures, research or development
collaborations, and the completion of other corporate transactions; and
(xix) any combination of, or a specified increase in, any of the foregoing.
Where applicable, the Performance Goals may be expressed in terms of attaining a
specified level of the particular criteria or the attainment of a percentage
increase or decrease in the particular criteria, and may be applied to one or
more of the Company or any Affiliate thereof, or a division or strategic
business unit of the Company or any Affiliate thereof, or may be applied to the
performance of the Company relative to a market index, a group of other
companies or a combination thereof, all as determined by the Administrator. The
Performance Goals may include a threshold level of performance below which no
payment shall be made (or no vesting shall occur), levels of performance at
which specified payments shall be made (or specified vesting shall occur), and a
maximum level of performance above which no additional payment shall be made (or
at which full vesting shall occur). Each of the foregoing Performance Goals may
be determined in accordance with generally accepted accounting principles (to
the extent determined by the Administrator to be desirable) and shall be subject
to certification by the Administrator; provided, that, to the extent permitted
by Section 162(m) of the Code to the extent applicable, the Administrator shall
have the authority to make equitable adjustments to the Performance Goals in
recognition of unusual or non-recurring events affecting the Company or any
Affiliate thereof or the financial statements of the Company or any Affiliate
thereof, in response to changes in applicable laws or regulations, or to account
for items of gain, loss or expense determined to be extraordinary or unusual in
nature or infrequent in occurrence or related to the disposal of a segment of a
business or related to a change in accounting principles. Notwithstanding the
foregoing, the Committee shall take any actions pursuant to this paragraph to
the extent necessary and desirable to maintain qualification of Awards as
performance-based compensation under Section 162(m) of the Code.

“Person” has the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof.

“Plan” has the meaning set forth in Section 1 hereof.

“Related Right” has the meaning set forth in Section 8(a) hereof.

“Restricted Shares” means Shares granted pursuant to Section 9 below subject to
certain restrictions that lapse at the end of a specified period or periods.

“Restricted Share Unit” means the right, granted pursuant to Section 9 below, to
receive the Fair Market Value of a Common Share or, in the case of an Award
denominated in cash, to receive the amount of cash per unit that is determined
by the Administrator in connection with the Award.

“Rule 16b-3” has the meaning set forth in Section 3(a) hereof.



--------------------------------------------------------------------------------

“Shares” means Common Shares reserved for issuance under the Plan, as adjusted
pursuant to the Plan, and any successor (pursuant to a merger, amalgamation,
consolidation or other reorganization) security.

“Share Appreciation Right” means the right to receive, upon exercise of the
right, the applicable amounts as described in Section 8.

“Share Bonus” means a bonus payable in fully vested Common Shares granted
pursuant to Section 11 hereof.

“Subsidiary” means, with respect to any Person, as of any date of determination,
any other Person as to which such first Person owns or otherwise controls,
directly or indirectly, more than 50% of the voting shares or other similar
interests or a sole general partner interest or managing member or similar
interest of such other Person.

“Transfer” has the meaning set forth in Section 18 hereof.

 

Section 3. Administration.

(a) The Plan shall be administered by the Administrator and shall be
administered in accordance with the requirements of Section 162(m) of the Code
(but only to the extent necessary and desirable to maintain qualification of
Awards as performance-based compensation under Section 162(m) of the Code) and,
to the extent applicable, Rule 16b-3 under the Exchange Act (“Rule 16b-3”).

(b) Pursuant to the terms of the Plan, the Administrator, subject, in the case
of any Committee, to any restrictions on the authority delegated to it by the
Board, shall have the power and authority, without limitation:

(1) to select those Eligible Recipients who shall be Participants;

(2) to determine whether and to what extent Options, Share Appreciation Rights,
Restricted Shares, Restricted Share Units, Share Bonuses, Other Share-Based
Awards, Cash Awards or a combination of any of the foregoing, are to be granted
hereunder to Participants;

(3) to determine the number of Shares to be covered by each Award granted
hereunder;

(4) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of each Award granted hereunder (including, but not limited to,
(i) the restrictions applicable to Restricted Shares or Restricted Share Units
and the conditions under which restrictions applicable to such Restricted Shares
or Restricted Share Units shall lapse, (ii) the performance goals and periods
applicable to Awards, (iii) the Exercise Price of each Option and the Base Price
of each Share Appreciation Right, (iv) the vesting schedule applicable to each
Award, (v) the number of Shares or amount of cash or other property subject to
each Award and (vi) subject to the requirements of Section 409A of the Code (to
the extent applicable), any amendments to the terms and conditions of
outstanding Awards, including, but not limited to, extending the exercise period
of such Awards and accelerating the vesting schedule of such Awards);

(5) to determine the terms and conditions, not inconsistent with the terms of
the Plan, which shall govern all written instruments evidencing Awards;

(6) to determine the Fair Market Value in accordance with the terms of the Plan;

(7) to determine the duration and purpose of leaves of absence which may be
granted to a Participant without constituting termination of the Participant’s
employment for purposes of Awards granted under the Plan;

(8) to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall from time to time deem advisable;

(9) to prescribe, amend and rescind rules and regulations relating to sub-plans
established for the purpose of satisfying applicable foreign laws or qualifying
for favorable tax treatment under applicable foreign laws, which rules and
regulations may be set forth in an appendix or appendices to the Plan; and

(10) to construe and interpret the terms and provisions of the Plan and any
Award issued under the Plan (and any Award Agreement relating thereto), and to
otherwise supervise the administration of the Plan and to exercise all powers
and authorities either specifically granted under the Plan or necessary and
advisable in the administration of the Plan.



--------------------------------------------------------------------------------

(c) Subject to Section 5, neither the Board nor the Committee shall have the
authority to reprice or cancel and regrant any Award at a lower exercise, base
or purchase price or cancel any Award an exercise, base or purchase price in
exchange for cash, property or other Awards without first obtaining the approval
of the Company’s shareholders.

(d) All decisions made by the Administrator pursuant to the provisions of the
Plan shall be final, conclusive and binding on all persons, including the
Company and the Participants. No member of the Board or the Committee, nor any
officer or employee of the Company or any Subsidiary thereof acting on behalf of
the Board or the Committee, shall be personally liable for any action, omission,
determination, or interpretation taken or made in good faith with respect to the
Plan, and all members of the Board or the Committee and each and any officer or
employee of the Company and of any Subsidiary thereof acting on their behalf
shall, to the maximum extent permitted by law, be fully indemnified and
protected by the Company in respect of any such action, omission, determination
or interpretation.

 

Section 4. Shares Reserved for Issuance; Certain Limitations.

(a) The maximum number of Common Shares reserved for issuance under the Plan
shall be equal to the sum of (in each case, subject to adjustment as provided by
Section 5) (i) 1,786,400 Common Shares, (ii) the number of Common Shares
reserved but unissued under the Amended and Restated Aircastle Limited 2005
Equity and Incentive Plan, as amended from time to time (the “2005 Plan”) as of
the Effective Date and (iii) the number of Common Shares becoming available for
reuse following the Effective Date under the 2005 Plan in accordance with the
provisions of Section 4(b) thereof.

(b) Notwithstanding anything in this Plan to the contrary, and subject to
adjustment as provided by Section 5, from and after such time, if any, as the
Plan is subject to Section 162(m) of the Code:

(1) No individual (including an individual who is likely to be a Covered
Employee) will be granted Options or Share Appreciation Rights for more than the
number of Common Shares reserved under Section 4(a) during any calendar year.

(2) No individual who is likely to be a Covered Employee with respect to a
calendar year will be granted (A) Restricted Shares, Restricted Share Units, a
Share Bonus or Other Share-Based Awards for more than the number of Common
Shares reserved under Section 4(a) during any calendar year or (B) a Cash Award
in cash in excess of $5,000,000 during any calendar year.

(c) Shares issued under the Plan may, in whole or in part, be authorized but
unissued Shares or Shares that shall have been or may be reacquired by the
Company in the open market, in private transactions or otherwise. If any Shares
subject to an Award are forfeited, cancelled, exchanged or surrendered or if an
Award otherwise terminates or expires without a distribution of shares to the
Participant, the Shares with respect to such Award shall, to the extent of any
such forfeiture, cancellation, exchange, surrender, termination or expiration,
again be available for Awards under the Plan. Notwithstanding the foregoing,
Shares that are exchanged by a Participant or withheld by the Company as full or
partial payment in connection with any Option or Share Appreciation Right under
the Plan, as well as any Shares exchanged by a Participant or withheld by the
Company or any Subsidiary to satisfy the tax withholding obligations related to
any Option or Share Appreciation Right under the Plan, shall not be available
for subsequent Awards under the Plan, and notwithstanding that a Share
Appreciation Right is settled by the delivery of a net number of Common Shares,
the full number of Common Shares underlying such Share Appreciation Right shall
not be available for subsequent Awards under the Plan. Upon the exercise of any
Award granted in tandem with any other Awards, such related Awards shall be
cancelled to the extent of the number of Shares as to which the Award is
exercised and, notwithstanding the foregoing, such number of shares shall no
longer be available for Awards under the Plan. In addition, (i) to the extent an
Award is denominated in Common Shares, but paid or settled in cash, the number
of Common Shares with respect to which such payment or settlement is made shall
again be available for grants of Awards pursuant to the Plan and (ii) Common
Shares underlying Awards that can only be settled in cash shall not be counted
against the aggregate number of Common Shares available for Awards under the
Plan.



--------------------------------------------------------------------------------

Section 5. Equitable Adjustments.

(a) In the event of any Change in Capitalization, an equitable substitution or
proportionate adjustment shall be made, in each case, as may be determined by
the Administrator, in its sole discretion, in (i) the aggregate number of Common
Shares reserved for issuance under the Plan and the maximum number of Common
Shares or cash that may be subject to Awards granted to any Participant in any
calendar year, (ii) the kind and number of securities subject to, and the
Exercise Price or Base Price of, any outstanding Options and Share Appreciation
Rights granted under the Plan, and (iii) the kind, number and purchase price of
Common Shares, or the amount of cash or amount or type of other property,
subject to outstanding Restricted Shares, Restricted Share Units, Share Bonuses
and Other Share-Based Awards granted under the Plan; provided, however, that any
fractional shares resulting from the adjustment shall be eliminated. Such other
equitable substitutions or adjustments shall be made as may be determined by the
Administrator, in its sole discretion.

(b) Without limiting the generality of the foregoing, in connection with a
Change in Capitalization, the Administrator may provide, in its sole discretion,
for the cancellation of any outstanding Award in exchange for payment in cash or
other property having an aggregate Fair Market Value equal to the Fair Market
Value of the Common Shares, cash or other property covered by such Award,
reduced by the aggregate Exercise Price or Base Price thereof, if any; provided,
however, that if the Exercise Price or Base Price of any outstanding Award is
equal to or greater than the Fair Market Value of the Common Shares, cash or
other property covered by such Award, the Administrator may cancel such Award
without the payment of any consideration to the Participant.

(c) The determinations made by the Administrator or the Board, as applicable,
pursuant to this Section 5 shall be final, binding and conclusive.

 

Section 6. Eligibility.

The Participants under the Plan shall be selected from time to time by the
Administrator, in its sole discretion, from those individuals that qualify as
Eligible Recipients.

 

Section 7. Options.

(a) General. Each Participant who is granted an Option shall enter into an Award
Agreement with the Company, containing such terms and conditions as the
Administrator shall determine, in its sole discretion, which Award Agreement
shall set forth, among other things, the Exercise Price of the Option, the term
of the Option and provisions regarding exercisability of the Option. The
provisions of each Option need not be the same with respect to each Participant.
More than one Option may be granted to the same Participant and be outstanding
concurrently hereunder. Options granted under the Plan shall be subject to the
terms and conditions set forth in this Section 7 and shall contain such
additional terms and conditions, not inconsistent with the terms of the Plan, as
the Administrator shall deem desirable and set forth in the applicable Award
Agreement. Each Option granted hereunder is intended to be a non-qualified
Option and is not intended to qualify as an “incentive stock option” within the
meaning of Section 422 of the Code.

(b) Exercise Price. The Exercise Price of Shares purchasable under an Option
shall be determined by the Administrator in its sole discretion at the time of
grant, but in no event shall the exercise price of an Option be less than one
hundred percent (100%) of the Fair Market Value of the related Common Shares on
the date of grant.

(c) Option Term. The maximum term of each Option shall be fixed by the
Administrator, but no Option shall be exercisable more than ten (10) years after
the date such Option is granted. Each Option’s term is subject to earlier
expiration pursuant to the applicable provisions in the Plan and the Award
Agreement. Notwithstanding the foregoing, the Administrator shall have the
authority to accelerate the exercisability of any outstanding Option at such
time and under such circumstances as the Administrator, in its sole discretion,
deems appropriate.

(d) Exercisability. Each Option shall be exercisable at such time or times and
subject to such terms and conditions, including the attainment of
pre-established performance goals, as shall be determined by the Administrator
in the applicable Award Agreement. The Administrator may also provide that any
Option shall be exercisable only in installments, and the Administrator may
waive such installment exercise provisions at any time, in whole or in part,
based on such factors as the Administrator may determine in its sole discretion.
Notwithstanding anything to the contrary contained herein, an Option may not be
exercised for a fraction of a share.



--------------------------------------------------------------------------------

(e) Method of Exercise. Options may be exercised in whole or in part by giving
written notice of exercise to the Company specifying the number of whole Shares
to be purchased, accompanied by payment in full of the aggregate Exercise Price
of the Shares so purchased in cash or its equivalent, as determined by the
Administrator. As determined by the Administrator, in its sole discretion, with
respect to any Option or category of Options, payment in whole or in part may
also be made (i) by means of consideration received under any cashless exercise
procedure approved by the Administrator (including the withholding of Shares
otherwise issuable upon exercise), (ii) in the form of unrestricted Shares
already owned by the Participant which have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which such
Option shall be exercised, (iii) any other form of consideration approved by the
Administrator and permitted by applicable law or (iv) any combination of the
foregoing.

(f) Rights as Shareholder. A Participant shall have no rights to dividends or
distributions or any other rights of a shareholder with respect to the Shares
subject to an Option until the Participant has given written notice of the
exercise thereof, has paid in full for such Shares and has satisfied the
requirements of Section 17 hereof.

(g) Termination of Employment or Service. In the event of the termination of
employment or service with the Company and all Affiliates thereof of a
Participant who has been granted one or more Options, such Options shall be
exercisable at such time or times and subject to such terms and conditions as
set forth in the Award Agreement.

(h) Other Change in Employment Status. An Option shall be affected, both with
regard to vesting schedule and termination, by leaves of absence, changes from
full-time to part-time employment, partial disability or other changes in the
employment status of an Participant, in the discretion of the Administrator.

 

Section 8. Share Appreciation Rights.

(a) General. Share Appreciation Rights may be granted either alone (“Free
Standing Rights”) or in conjunction with all or part of any Option granted under
the Plan (“Related Rights”). Related Rights may be granted either at or after
the time of the grant of such Option. The Administrator shall determine the
Eligible Recipients to whom, and the time or times at which, grants of Share
Appreciation Rights shall be made, the number of Shares to be awarded, the Base
Price, and all other conditions of Share Appreciation Rights. Notwithstanding
the foregoing, no Related Right may be granted for more Shares than are subject
to the Option to which it relates. The provisions of Share Appreciation Rights
need not be the same with respect to each Participant. Share Appreciation Rights
granted under the Plan shall be subject to the following terms and conditions
set forth in this Section 8 and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Administrator
shall deem desirable, as set forth in the applicable Award Agreement.

(b) Base Price. Each Share Appreciation Right shall be granted with a base price
that is not less than one hundred percent (100%) of the Fair Market Value of the
related Common Shares on the date of grant (such amount, the “Base Price”).

(c) Awards; Rights as Shareholder. A Participant shall have no rights to
dividends or any other rights of a shareholder with respect to the Common
Shares, if any, subject to a Share Appreciation Right until the Participant has
given written notice of the exercise thereof and has satisfied the requirements
of Section 17 hereof.

(d) Exercisability.

(1) Share Appreciation Rights that are Free Standing Rights shall be exercisable
at such time or times and subject to such terms and conditions as shall be
determined by the Administrator in the applicable Award Agreement.

(2) Share Appreciation Rights that are Related Rights shall be exercisable only
at such time or times and to the extent that the Options to which they relate
shall be exercisable in accordance with the provisions of Section 7 hereof and
this Section 8 of the Plan.

(e) Consideration Upon Exercise.

(1) Upon the exercise of a Free Standing Right, the Participant shall be
entitled to receive up to, but not more than, that number of Shares equal in
value to (i) the excess of the Fair Market Value as of the date of exercise over
the Base Price per share specified in the Free Standing Right, multiplied by
(ii) the number of Shares in respect of which the Free Standing Right is being
exercised.



--------------------------------------------------------------------------------

(2) A Related Right may be exercised by a Participant by surrendering the
applicable portion of the related Option. Upon such exercise and surrender, the
Participant shall be entitled to receive up to, but not more than, that number
of Shares equal in value to (i) the excess of the Fair Market Value as of the
date of exercise over the Exercise Price specified in the related Option,
multiplied by (ii) the number of Shares in respect of which the Related Right is
being exercised. Options which have been so surrendered, in whole or in part,
shall no longer be exercisable to the extent the Related Rights have been so
exercised.

(3) Notwithstanding the foregoing, the Administrator may determine to settle the
exercise of a Share Appreciation Right in cash (or in any combination of Shares
and cash).

(f) Termination of Employment or Service.

(1) In the event of the termination of employment or service with the Company
and all Affiliates thereof of a Participant who has been granted one or more
Free Standing Rights, such rights shall be exercisable at such time or times and
subject to such terms and conditions as set forth in the Award Agreement.

(2) In the event of the termination of employment or service with the Company
and all Affiliates thereof of a Participant who has been granted one or more
Related Rights, such rights shall be exercisable at such time or times and
subject to such terms and conditions as set forth in the related Options.

(g) Term.

(1) The term of each Free Standing Right shall be fixed by the Administrator,
but no Free Standing Right shall be exercisable more than ten (10) years after
the date such right is granted.

(2) The term of each Related Right shall be the term of the Option to which it
relates, but no Related Right shall be exercisable more than ten (10) years
after the date such right is granted.

 

Section 9. Restricted Shares and Restricted Share Units.

(a) General. Restricted Shares and Restricted Share Units may be issued either
alone or in addition to other awards granted under the Plan. The Administrator
shall determine the Eligible Recipients to whom, and the time or times at which,
Restricted Shares or Restricted Share Units shall be made; the number of Shares
to be awarded; the price, if any, to be paid by the Participant for the
acquisition of Restricted Shares or Restricted Share Units; the period of time
prior to which Restricted Shares or Restricted Share Units become vested and
free of restrictions on Transfer (the “Restricted Period”); the performance
objectives (if any); and all other conditions of the Restricted Shares and
Restricted Share Units. If the restrictions, performance objectives and/or
conditions established by the Administrator are not attained, a Participant
shall forfeit his or her Restricted Shares or Restricted Share Units, in
accordance with the terms of the grant. The provisions of Restricted Shares or
Restricted Share Units need not be the same with respect to each Participant.

(b) Awards and Certificates.

(1) Except as otherwise provided below in Section 9(c), (i) each Participant who
is granted an award of Restricted Shares may, in the Company’s sole discretion,
be issued a share certificate in respect of such Restricted Shares; and (ii) any
such certificate so issued shall be registered in the name of the Participant,
and shall bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to any such Award. The Company may require that the
share certificates, if any, evidencing Restricted Shares be held in the custody
of the Company until the restrictions thereon shall have lapsed, and that, as a
condition of any award of Restricted Shares, the Participant shall have
delivered a share transfer form, endorsed in blank, relating to the Shares
covered by such award. Certificates for unrestricted Common Shares may, in the
Company’s sole discretion, be delivered to the Participant only after the
Restricted Period has expired without forfeiture in respect of such Restricted
Shares.

(2) With respect to Restricted Share Units, at the expiration of the Restricted
Period, share certificates in respect of the Common Shares underlying such
Restricted Share Units may, in the Company’s sole discretion, be delivered to
the Participant, or his legal representative, in a number equal to the number of
Common Shares underlying the Restricted Share Units.



--------------------------------------------------------------------------------

(3) Notwithstanding anything in the Plan to the contrary, any Restricted Shares
or Restricted Share Units (at the expiration of the Restricted Period) may, in
the Company’s sole discretion, be issued in uncertificated form.

(4) Further, notwithstanding anything in the Plan to the contrary, with respect
to Restricted Share Units, at the expiration of the Restricted Period, Shares
shall promptly be issued to the Participant, unless otherwise deferred in
accordance with procedures established by the Company in accordance with
Section 409A of the Code, and such issuance shall in any event be made no later
than March 15th of the calendar year following the year of vesting or within
other such period as is required to avoid accelerated taxation and/or tax
penalties under Section 409A of the Code.

(c) Restrictions and Conditions. The Restricted Shares and Restricted Share
Units granted pursuant to this Section 9 shall be subject to the following
restrictions and conditions and any additional restrictions or conditions as
determined by the Administrator at the time of grant or, subject to Section 409A
of the Code where applicable, thereafter:

(1) The Administrator may, in its sole discretion, provide for the lapse of
restrictions in installments and may accelerate or waive such restrictions in
whole or in part based on such factors and such circumstances as the
Administrator may determine, in its sole discretion, including, but not limited
to, the attainment of certain performance related goals, the Participant’s
termination of employment or service as an officer, director, independent
contractor or consultant to the Company or any Affiliate thereof, or the
Participant’s death or Disability; provided, however, that this sentence shall
not apply to any Award which is intended to qualify as performance-based
compensation under Section 162(m) of the Code. Notwithstanding the foregoing,
upon a Change in Control, the outstanding Awards shall be subject to Section 14
hereof.

(2) Except as provided in the applicable Award Agreement, the Participant shall
generally have the rights of a shareholder of the Company with respect to
Restricted Shares during the Restricted Period, including the right to vote such
shares and to receive any dividends declared with respect to such shares. The
Participant shall generally not have the rights of a shareholder with respect to
Common Shares subject to Restricted Share Units during the Restricted Period;
provided, however, that, subject to Section 409A of the Code, an amount equal to
dividends declared during the Restricted Period with respect to the number of
Common Shares covered by Restricted Share Units may, to the extent set forth in
an Award Agreement, be provided to the Participant.

(d) Termination of Employment or Service. The rights of Participants granted
Restricted Shares or Restricted Share Units upon termination of employment or
service with the Company and all Affiliates thereof for any reason during the
Restricted Period shall be set forth in the Award Agreement.

 

Section 10. Other Share-Based Awards.

Other forms of Awards valued in whole or in part by reference to, or otherwise
based on, Common Shares, including but not limited to dividend equivalents, may
be granted either alone or in addition to other Awards (other than in connection
with Options or Share Appreciation Rights) under the Plan. Any dividend or
dividend equivalent awarded hereunder shall be subject to the same restrictions,
conditions and risks of forfeiture as the underlying Award. Subject to the
provisions of the Plan, the Administrator shall have sole and complete authority
to determine the individuals to whom and the time or times at which such Other
Share-Based Awards shall be granted, the number of Common Shares to be granted
pursuant to such Other Share-Based Awards, or the manner in which such Other
Share-Based Awards shall be settled (e.g., in Common Shares, cash or other
property), or the conditions to the vesting and/or payment or settlement of such
Other Share-Based Awards (which may include, but not be limited to, achievement
of performance criteria) and all other terms and conditions of such Other
Share-Based Awards.

 

Section 11. Share Bonuses.

In the event that the Administrator grants a Share Bonus, the Shares
constituting such Share Bonus shall, as determined by the Administrator, be
evidenced in uncertificated form or by a book entry record or a certificate
issued in the name of the Participant to whom such grant was made and delivered
to such Participant as soon as practicable after the date on which such Share
Bonus is payable.

 

Section 12. Cash Awards.

The Administrator may grant awards that are payable solely in cash, as deemed by
the Administrator to be consistent with the purposes of the Plan, and such Cash
Awards shall be subject to the terms, conditions, restrictions and limitations
determined by the Administrator, in its sole discretion, from time to time. Cash
Awards may be granted with value and payment contingent upon the achievement of
performance criteria.



--------------------------------------------------------------------------------

Section 13. Special Provisions Regarding Certain Awards.

The Administrator may make Awards hereunder to Covered Employees (or to
individuals whom the Administrator believes may become Covered Employees) that
are intended to qualify as performance-based compensation under Section 162(m)
of the Code. The exercisability and/or payment of such Awards may, to the extent
required to qualify as performance-based compensation under Section 162(m) of
the Code, be subject to the achievement of performance criteria based upon one
or more Performance Goals and to certification of such achievement in writing by
the Committee. The Committee may in its discretion reduce the amount of such
Awards that would otherwise become exercisable and/or payable upon achievement
of such Performance Goals and the certification in writing of such achievement,
but may not increase such amounts. Any such Performance Goals shall be
established in writing by the Committee not later than the time period
prescribed under Section 162(m) of the Code and the regulations thereunder.
Notwithstanding anything set forth in the Plan to contrary, all provisions of
such Awards which are intended to qualify as performance-based compensation
under Section 162(m) of the Code shall be construed in a manner to so comply.

 

Section 14. Change in Control Provisions.

Unless otherwise determined by the Administrator and evidenced in an Award
Agreement, in the event that (a) a Change in Control occurs, and (b) the
Participant’s employment or service is terminated by the Company, its successor
or an Affiliate thereof without Cause or by the Participant for Good Reason (if
applicable) on or after the effective date of the Change in Control but prior to
twelve (12) months following the Change in Control, then:

(a) any unvested or unexercisable portion of any Award carrying a right to
exercise shall become fully vested and exercisable; and

(b) the restrictions, deferral limitations, payment conditions and forfeiture
conditions applicable to an Award granted under the Plan shall lapse and such
Awards shall be deemed fully vested and any performance conditions imposed with
respect to such Awards shall be deemed to be fully achieved.

If the Administrator determines in its discretion pursuant to Section 3(b)(5)
hereof to accelerate the vesting of Options and/or Share Appreciation Rights in
connection with a Change in Control, the Administrator shall also have
discretion in connection with such action to provide that all Options and/or
Share Appreciation Rights outstanding immediately prior to such Change in
Control shall expire on the effective date of such Change in Control.

 

Section 15. Amendment and Termination.

The Board may amend, alter or terminate the Plan, but no amendment, alteration,
or termination shall be made that would impair the rights of a Participant under
any Award theretofore granted without such Participant’s consent. Unless the
Board determines otherwise, the Board shall obtain approval of the Company’s
shareholders for any amendment to the Plan that would require such approval in
order to satisfy the requirements of Section 162(m) of the Code (but only to the
extent necessary and desirable to maintain qualification of Awards as
performance-based compensation under Section 162(m) of the Code), any rules of
the stock exchange on which the Common Shares are traded or other applicable
law. The Administrator may amend the terms of any Award theretofore granted,
prospectively or retroactively, but, subject to Section 5 of the Plan and the
immediately preceding sentence, no such amendment shall impair the rights of any
Participant without his or her consent.

 

Section 16. Unfunded Status of Plan.

The Plan is intended to constitute an “unfunded” plan for incentive
compensation. With respect to any payments not yet made to a Participant by the
Company, nothing contained herein shall give any such Participant any rights
that are greater than those of a general creditor of the Company.

 

Section 17. Withholding Taxes.

Each Participant shall, no later than the date as of which the value of an Award
first becomes includible in the gross income of such Participant for purposes of
applicable taxes, pay to the Company, or make arrangements satisfactory to the
Administrator regarding payment of, the minimum amount of any such applicable
taxes required by law to be withheld with respect to the Award. The obligations
of the Company under the Plan shall be conditional on the making of such
payments or arrangements, and the



--------------------------------------------------------------------------------

Company shall, to the extent permitted by law, have the right to deduct any such
taxes from any payment of any kind otherwise due to such Participant. Whenever
cash is to be paid pursuant to an Award, the Company shall have the right to
deduct therefrom an amount sufficient to satisfy any applicable withholding tax
requirements related thereto. Whenever Shares or property other than cash are to
be delivered pursuant to an Award, the Company shall have the right to require
the Participant to remit to the Company in cash an amount sufficient to satisfy
any related taxes to be withheld and applied to the tax obligations; provided,
that, with the approval of the Administrator, a Participant may satisfy the
foregoing requirement by either (i) electing to have the Company withhold from
delivery of Shares or other property, as applicable, or (ii) by delivering
already owned unrestricted Common Shares, in each case, having a value not
exceeding the applicable taxes to be withheld and applied to the tax
obligations. Such already owned and unrestricted Common Shares shall be valued
at their Fair Market Value on the date on which the amount of tax to be withheld
is determined and any fractional share amounts resulting therefrom shall be
settled in cash. Such an election may be made with respect to all or any portion
of the Shares to be delivered pursuant to an award. The Company may also use any
other method of obtaining the necessary payment or proceeds, as permitted by
law, to satisfy its withholding obligation with respect to any Award.

 

Section 18. Transfer of Awards.

Until such time as the Awards are fully vested and/or exercisable in accordance
with the Plan or an Award Agreement, no purported sale, assignment, mortgage,
hypothecation, transfer, charge, pledge, encumbrance, gift, transfer in trust
(voting or other) or other disposition of, or creation of a security interest in
or lien on, any Award or any agreement or commitment to do any of the foregoing
(each, a “Transfer”) by any holder thereof in violation of the provisions of the
Plan or an Award Agreement will be valid, except with the prior written consent
of the Administrator, which consent may be granted or withheld in the sole
discretion of the Administrator. Any purported Transfer of an Award or any
economic benefit or interest therein in violation of the Plan or an Award
Agreement shall be null and void ab initio, and shall not create any obligation
or liability of the Company, and any Person purportedly acquiring any Award or
any economic benefit or interest therein transferred in violation of the Plan or
an Award Agreement shall not be entitled to be recognized as a holder of any
Common Shares or other property underlying such Award. Unless otherwise
determined by the Administrator in accordance with the provisions of the
immediately preceding sentence, an Option may be exercised, during the lifetime
of the Participant, only by the Participant or, during any period during which
the Participant is under a legal disability, by the Participant’s guardian or
legal representative.

 

Section 19. Continued Employment or Service.

The adoption of the Plan shall not confer upon any Eligible Recipient any right
to continued employment or service with the Company or any Affiliate thereof, as
the case may be, nor shall it interfere in any way with the right of the Company
or any Affiliate thereof to terminate the employment or service of any of its
Eligible Recipients at any time.

 

Section 20. Effective Date.

The Plan became effective upon adoption by the Board on March 14, 2014 (the
“Effective Date”), subject to requisite approval of shareholders of the Company.

 

Section 21. Term of Plan.

No award shall be granted pursuant to the Plan on or after the tenth anniversary
of the Effective Date, but awards theretofore granted may extend beyond that
date.

 

Section 22. Securities Matters and Regulations.

(a) Notwithstanding anything herein to the contrary, the obligation of the
Company to sell or deliver Common Shares with respect to any Award granted under
the Plan shall be subject to all applicable laws, rules and regulations,
including all applicable federal and state securities laws and Bermuda law, and
the obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Administrator. The Administrator may require, as
a condition of the issuance and delivery of certificates evidencing Common
Shares pursuant to the terms hereof, that the recipient of such shares make such
agreements and representations, and that such certificates bear such legends, as
the Administrator, in its sole discretion, deems necessary or advisable.



--------------------------------------------------------------------------------

(b) Each Award is subject to the requirement that, if at any time the
Administrator determines that the listing, registration or qualification of
Common Shares issuable pursuant to the Plan is required by any securities
exchange or under any state or federal law or Bermuda law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of an Award or the issuance of
Common Shares, no such Award shall be granted or payment made or Common Shares
issued, in whole or in part, unless listing, registration, qualification,
consent or approval has been effected or obtained free of any conditions not
acceptable to the Administrator.

(c) In the event that the disposition of Common Shares acquired pursuant to the
Plan is not covered by a then current registration statement under the
Securities Act and is not otherwise exempt from such registration, such Common
Shares shall be restricted against transfer to the extent required by the
Securities Act or regulations thereunder, and the Administrator may require a
Participant receiving Common Shares pursuant to the Plan, as a condition
precedent to receipt of such Common Shares, to represent to the Company in
writing that the Common Shares acquired by such Participant is acquired for
investment only and not with a view to distribution.

 

Section 23. Notification of Election Under Section 83(b) of the Code.

If any Participant shall, in connection with the acquisition of Common Shares
under the Plan, make the election permitted under Section 83(b) of the Code,
such Participant shall notify the Company of such election within ten (10) days
after filing notice of the election with the Internal Revenue Service.

 

Section 24. No Fractional Shares.

No fractional Common Shares shall be issued or delivered pursuant to the Plan.
The Administrator shall determine whether cash, other Awards, or other property
shall be issued or paid in lieu of such fractional shares or whether such
fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.

 

Section 25. Beneficiary.

A Participant may file with the Administrator a written designation of a
beneficiary on such form as may be prescribed by the Administrator and may, from
time to time, amend or revoke such designation. If no designated beneficiary
survives the Participant, the executor or administrator of the Participant’s
estate shall be deemed to be the Participant’s beneficiary.

 

Section 26. Paperless Administration.

In the event that the Company establishes, for itself or using the services of a
third party, an automated system for the documentation, granting or exercise of
Awards, such as a system using an internet website or interactive voice
response, then the paperless documentation, granting or exercise of Awards by a
Participant may be permitted through the use of such an automated system.

 

Section 27. Severability.

If any provision of the Plan is held to be invalid or unenforceable, the other
provisions of the Plan shall not be affected but shall be applied as if the
invalid or unenforceable provision had not been included in the Plan.

 

Section 28. Clawback.

Notwithstanding any other provisions in this Plan, any Award which is subject to
recovery under any law, government regulation or stock exchange listing
requirement, will be subject to such deductions and clawback as may be required
to be made pursuant to such law, government regulation or stock exchange listing
requirement (or any policy adopted by the Company pursuant to any such law,
government regulation or stock exchange listing requirement).

 

Section 29. Section 409A of the Code.

The Plan as well as payments and benefits under the Plan are intended to be
exempt from, or to the extent subject thereto, to comply with Section 409A of
the Code, and, accordingly, to the maximum extent permitted, the Plan shall be
interpreted in accordance therewith. Notwithstanding anything contained herein
to the contrary, to the extent required in order to avoid accelerated



--------------------------------------------------------------------------------

taxation and/or tax penalties under Section 409A of the Code, the Participant
shall not be considered to have terminated employment or service with the
Company for purposes of the Plan and no payment shall be due to the Participant
under the Plan or any Award until the Participant would be considered to have
incurred a “separation from service” from the Company and its Affiliates within
the meaning of Section 409A of the Code. Any payments described in the Plan that
are due within the “short term deferral period” as defined in Section 409A of
the Code shall not be treated as deferred compensation unless applicable law
requires otherwise. Notwithstanding anything to the contrary in the Plan, to the
extent that any Awards (or any other amounts payable under any plan, program or
arrangement of the Company or any of its Affiliates) are payable upon a
separation from service and such payment would result in the imposition of any
individual tax and penalty interest charges imposed under Section 409A of the
Code, the settlement and payment of such awards (or other amounts) shall instead
be made on the first business day after the date that is six (6) months
following such separation from service (or death, if earlier). Each amount to be
paid or benefit to be provided under this Plan shall be construed as a separate
identified payment for purposes of Section 409A of the Code. The Company makes
no representation that any or all of the payments or benefits described in this
Plan will be exempt from or comply with Section 409A of the Code and makes no
undertaking to preclude Section 409A of the Code from applying to any such
payment. The Participant shall be solely responsible for the payment of any
taxes and penalties incurred under Section 409A.

 

Section 30. Governing Law.

The Plan and all determinations made and actions taken pursuant thereto shall be
governed by the laws of New York.